DETAILED ACTION
This is the seventh Office Action regarding application number 15/574,592, filed on 11/16/2017, which is a 371 of PCT/JP2016/064884, filed on 05/19/2016, and which claims foreign priority to JP 2015-108832, filed on 05/28/2015.
This action is in response to the Applicant’s Response dated 08/11/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  
The Applicant’s submission filed on 08/11/2021 has been entered.
 
Status of Claims
Claims 1-11 are currently pending.
Claim 12 is cancelled.
Claim 1 is amended.
Claims 6-11 are withdrawn.
Claims 1-5 are examined below.
The rejection of claims 1-5 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 08/11/2021 have been carefully considered but they are not found persuasive. 
Claim 1 requires a first pair of electrically-conductive plugs embedded in the semiconductor substrate and a second pair of electrically-conductive plugs embedded in through-holes of the insulating film. The applicant’s primary argument states that YAMAGUCHI does not teach or suggest the second pair of electrically conductive plugs embedded in through-holes of the insulating layer 34. The examiner notes that conductive elements 38a and 38b were identified to correspond to the claimed second pair of plugs. The applicant did not address this or provide any rebutting statement. Essentially, the applicant attempts to re-interpret the prior art reference in a way entirely different than the examiner instead of explaining how the examiner’s interpretation fails to establish obviousness, and fails to demonstrate that YAMAGUCHI does not teach the claimed first and second pairs of plugs according to the examiner’s interpretation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over MITSUI (US 2010/0308372 A1) in view of KOPPE (US 2007/0062577 A1), IHAMA (US 2007/0012955 A1), GAMBINO (US 2010/0175750 A1), WANLASS (US 2006/0162768 A1), and YAMAGUCHI (US 2013/0033628 A1).
Regarding claim 1, MITSUI teaches a photoelectric conversion element comprising: 
a first electrode (upper electrode 15);
a second electrode (lower electrode 11), wherein the first electrode faces the second electrode (para. 39 and Fig. 3); and 

the organic semiconductor layer contains a fullerene derivative modified by a substituent,
the substituent has an absorbance smaller than that of a fullerene in a visible range (para. 131; the fullerene derivative may have substituents including those recited in claim 2; a substantial number of the disclosed substitutes are known to have absorbances smaller than that of fullerene in the visible range), and
wherein the fullerene derivative is represented by formula (1):

    PNG
    media_image1.png
    191
    312
    media_image1.png
    Greyscale
.

    PNG
    media_image2.png
    331
    552
    media_image2.png
    Greyscale

MITSUI does not disclose expressly that R denotes at least a halogen atom, or a protecting film on a surface of the second electrode including a contact hole.  MITSUI also does not disclose expressly a planarization film on the protecting film or an on-chip lens on the planarization film, or that the second electrode covers a top surface and a plurality of side surfaces of the organic semiconductor layer. MITSUI also does not disclose expressly an electricity storage layer, two pairs of electrically-conductive plugs, and an interlayer insulating film having through-holes and the plugs embedded and extending through the insulating film.
KOPPE discloses a solar cell having electron acceptor materials of an active layer comprising a fullerene derivative with a halogen substituent (para. 23).
IHAMA discloses an organic solar cell having a protecting film with a contact hole that exposes an electrode surface (protective film 3, para. 71 and Fig. 1).

    PNG
    media_image3.png
    499
    619
    media_image3.png
    Greyscale

GAMBINO teaches a solar cell having a planarization film (70) on a protecting film (60a) and an on-chip lens (50) (Fig. 3).

    PNG
    media_image4.png
    205
    524
    media_image4.png
    Greyscale

WANLASS teaches an upper electrode that covers a top surface and plurality of side surfaces of a semiconductor layer (Fig. 14).

    PNG
    media_image5.png
    928
    642
    media_image5.png
    Greyscale

YAMAGUCHI teaches a photoelectric conversion element having a semiconductor substrate (22) that includes an electricity storage layer (47) and a first pair of electrically-conductive plugs (first plug 45 and second plug 46), an interlayer insulating film (34) having through-holes (Fig. 1) with a second pair of electrically-conductive plugs (third plug 38a and fourth plug 38b) embedded therein, and the electricity storage layer is connected to the electrodes via the plugs (Fig. 1), where the second and fourth plugs (46 and 38b) form a discharge path for the second electrode (metal layer 43).

    PNG
    media_image6.png
    922
    608
    media_image6.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify MITSUI to use a fullerene derivative with a halogen substituent as taught by KOPPE because such a modification is only a simple substitution of one known material for another to obtain predictable results.  MPEP 2143(I)(B).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify MITSUI and add a planarization film on the protecting film and an on-chip lens on the planarization film as taught by GAMBINO in order to minimize leakage of light through the sides of the lenses and increase the amount of light captured and focused onto the solar cells (GAMBINO, para. 30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify MITSUI and configure the upper electrode to cover a top surface and plurality of side surfaces of the semiconductor layer as taught by WANLASS in order to interconnect, separate, and isolate adjacent photoelectric conversion elements (WANLASS, para. 107).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify MITSUI and add an electricity storage layer with separating interlayer insulating layer and plugs as taught by YAMAGUCHI to allow for charge/electron accumulation for signals (YAMAGUCHI, paras. 99 and 101).

Regarding claim 2, the combination of MITSUI, KOPPE, IHAMA, GAMBINO, WANLASS, and YAMAGUCHI teaches or would have suggested the photoelectric conversion element according to claim 1, 
where R further denotes, each independently, a hydrogen atom, a linear, branched or cyclic alkyl group having carbon atoms ranging from 1 to 12, a phenyl group, a group having a linear or condensed aromatic compound, a group having a halide, a partial fluoroalkyl group, a perfluoroalkyl group, a silyl alkyl group, a silyl alkoxy group, an aryl silyl group, an arylsulfanyl group, an alkylsulfanyl group, an arylsulfonyl group, an alkylsulfonyl group, an aryl sulfide group, an alkyl sulfide group, an amino group, an alkylamino group, an arylamino group, a hydroxy group, an alkoxy group, an acylamino group, an acyloxy group, a carbonyl group, a carboxy group, a carboxoamido group, a carboalkoxy group, an acyl group, a sulfonyl group, a cyano group, a nitro group, a group having a chalcogenide, a phosphine group, a phosphonic group, or a derivative thereof, provided that n is an integer of 2 or more (MITSUI, para. 138; KOPPE, para. 23, “substituents can be further substituted by one or more suitable substituents”). 

Regarding claim 3, the combination of MITSUI, KOPPE, IHAMA, GAMBINO, WANLASS, and YAMAGUCHI teaches or would have suggested the photoelectric conversion element according to claim 1, wherein a number of the substituent that modifies the fullerene derivative ranges from 2 to 48 (see Formula 10 in MITSUI, para. 138). 

Regarding claim 4, the combination of MITSUI, KOPPE, IHAMA, GAMBINO, and WANLASS teaches or would have suggested the photoelectric conversion element according to claim 1, wherein the organic semiconductor layer includes an organic semiconductor configured to absorb light of a selective wavelength region (MITSUI, para. 61). 

Regarding claim 5, the combination of MITSUI, KOPPE, IHAMA, GAMBINO, WANLASS, and YAMAGUCHI teaches or would have suggested the photoelectric conversion element according to claim 1, wherein the organic semiconductor layer has a photoelectric conversion function (MITSUI, para. 39).

Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721